Citation Nr: 1015891	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  05-24 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for malaria. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Army 
from January 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana which denied entitlement to the 
benefit currently sought on appeal.

The Board notes that with respect to the claim at hand, VA 
did not receive a Substantive Appeal (VA Form 9) within the 
time allowed by governing regulations.  See 38 C.F.R. §§ 
20.202, 20.302, 20.305 (2009).  However, it appears the 
Veteran's appeal was detrimentally affected by the disruption 
of mail resulting from Hurricane Katrina.  In particular, his 
VA Form 9 was eventually received in an envelope addressed to 
the RO in New Orleans, Louisiana that was postmarked on 
August 26, 2005, approximately three days before the storm.  
The envelope includes a mail forwarding label directing it to 
the RO in Muskogee, Oklahoma dated September 27, 2005.  The 
letter was actually received at the RO in Oklahoma on August 
31, 2006.  

VA regulations have created an exception to the date of 
receipt of mail when such was affected by Hurricane Katrina, 
as applicable to mail received by the RO in New Orleans or 
Muskogee between August 29, 2005 and October 27, 2005.  See 
Disruption of Mail Service, 70 Fed. Reg. 61,509 (Oct. 24, 
2005).  While this particular piece of mail was received 
outside of this date range, when any reasonable doubt is 
resolved in favor of the Veteran, it appears that the 
Substantive Appeal was mailed in a timely fashion and was 
received late due to no fault of the Veteran.  As such, his 
appeal will not be considered to be untimely.  The Board 
further notes that a timely Substantive Appeal has been held 
not to be a jurisdictional predicate to Board adjudication.  
See Percy v. Shinseki, 23 Vet. App. 37 (2009).  

The Veteran requested a personal hearing before the Board in 
conjunction with his Substantive Appeal.  In February 2010, 
however, he withdrew that request in writing.  Therefore, the 
Board will proceed with the appeal at this time.  See 38 
C.F.R. § 20.704 (2009). 


FINDINGS OF FACT

1.  The credible and probative evidence of record does not 
reflect diagnosis or treatment for malaria during military 
service or any presumptive period thereafter.  

2.  A current diagnosis of malaria, or residuals thereof, is 
not demonstrated by the record.


CONCLUSION OF LAW

Malaria was not incurred or aggravated in the Veteran's 
active duty service; nor may it be so presumed.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  

In correspondence dated in October 2004, the agency of 
original jurisdiction (AOJ) provided notice to the Veteran 
under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159(b) (2009).  Specifically, the AOJ notified 
the Veteran of information and evidence necessary to 
substantiate the claim of service connection for malaria, to 
include descriptions of the information and evidence that VA 
would seek to provide and that which the Veteran was expected 
to provide in support of his claim.  Although this notice did 
not address the process by which initial disability ratings 
and effective dates are established, such error is harmless 
given that service connection is being denied because the 
preponderance of the evidence is against the claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Hence 
no rating or effective date will be assigned with respect to 
the claimed conditions, and no further notification is 
required.  See generally Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (stating that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided); see also 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (holding that the 
burden of showing harmful notice error normally falls upon 
the party attacking the agency's determination). 

VA has also assisted the Veteran with respect to his claim 
for benefits in accordance with 38 U.S.C.A. § 5103A (West 
2002) and 38 C.F.R. § 3.159(c) (2009).  Service treatment 
records have been associated with the claims file.  All 
identified and available relevant post-service treatment 
records have been secured.  The Veteran has not been provided 
with a medical examination with respect to this claim.  
However, one is not required under the given circumstances.  
The Board is only required to seek a medical opinion if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
disability, establishes that the Veteran suffered an event, 
injury or disease in service, and indicates that the current 
disability may be associated with the in-service event, 
injury or disease.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2009).  

Although the Veteran has stated that he was treated for 
malaria during service, the service treatment records and 
contemporaneous medical history forms completed by the 
Veteran are entirely silent as to diagnosis or treatment of 
malaria.  A fellow servicemember, AS, has also submitted 
testimony that the Veteran was medically evacuated from Da 
Nang to Cam Ranh Bay for treatment of malaria in 1970.  While 
the service treatment records do contain affirmative evidence 
that the Veteran was evacuated to Cam Ranh Bay in September 
1969, these records reflect that the condition involved was 
phimosis, a penile impairment, rather than malaria as the 
fellow serviceman believed.  Compare Lay statement, March 
2006 with Patient evacuation manifest, September 1969.  
Furthermore, there is no evidence of a current malaria 
disability within the record.  As such, there is no duty to 
provide a VA medical exam or obtain a medical opinion on this 
matter.  See 38 C.F.R. § 3.159(c)(4) (2009).  The duty to 
assist has been fulfilled. 

Service Connection

The Veteran seeks service connection for malaria which he 
contends initially manifested in service.  In order to 
establish direct service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and competent evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2009); Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 
Vet. App. 303, 308 (2007) (holding that the type of evidence 
that will suffice to demonstrate entitlement to service 
connection, and the determination of whether lay evidence may 
be competent to satisfy any necessary evidentiary hurdles, 
depends on the type of disability claimed).  

Alternatively, the nexus requirement may be satisfied by 
evidence that a tropical disease subject to presumptive 
service connection (here, malaria) manifested itself to a 
compensable degree within one year of separation from 
service, or at a time when standard accepted treatises 
indicate that the incubation period commenced during such 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2009).

In the present case, the Veteran states that he was in Da 
Nang when he contracted malaria and was evacuated to Cam Ranh 
Bay for two weeks.  Notice of disagreement, March 2005.  He 
states that he now experiences residuals of malaria that 
include stomach pain, night sweats, fevers, and occasional 
chills.  Id.  

The Veteran's service treatment records are entirely silent 
as to any complaint, diagnosis, or treatment of malaria.  
Although the Veteran was comprehensively evaluated by a 
military medical board prior to discharge, and ultimately 
determined to be eligible for disability retirement due to 
unrelated disability stemming from an in-service automobile 
accident, there is no indication or discussion in the various 
documents related to the medical board of any history related 
to malaria.  Furthermore, while the Veteran's service 
treatment records confirm that he was evacuated from Da Nang 
Air Base to Cam Ranh Bay in September 1969, generally 
consistent with the history provided by the Veteran and a 
fellow servicemember, the record reflects that the reason for 
the medical evacuation was not malaria, but rather post 
circ[umcision] phimosis, a condition affecting the penis.  
See Patient evacuation manifest supra; Dorland's Illustrated 
Medical Dictionary 1453 (31st ed. 2007).

In determining the weight to be assigned to evidence, 
credibility can be affected by inconsistent statements, 
internal inconsistency of statements, inconsistency with 
other evidence of record, facial implausibility, bad 
character, interest, bias, self- interest, malingering, 
desire for monetary gain, and witness demeanor.  Caluza v. 
Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 
F.3d. 604 (Fed. Cir. 1996).  Here, the Board finds the 
contemporaneous service treatment records to be far more 
persuasive that the Veteran's recent uncorroborated assertion 
that he was treated for malaria in service, as the Veteran 
did not report any problem with malaria upon medical board 
examination in December 1970, the claimed medical evacuation 
is shown to have occurred for another purpose, and the 
Veteran's memory may have dimmed over the passage of several 
decades.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  In 
addition, malaria is not shown to have been incurred at any 
time within an applicable presumptive period following the 
Veteran's military service.  38 C.F.R. § 3.307, 3.309.  

The Veteran's recent treatment records also do not reflect a 
current diagnosis of malaria, a history of malaria, or any 
condition noted to be a chronic residual of malaria.  See, 
e.g., VA treatment record.  In the absence of evidence of a 
current malaria disability or credible evidence of incurrence 
or aggravation of malaria during service or any presumptive 
period thereafter, service connection is not warranted.  
38 C.F.R. §§ 3.303, 3.307, 3.309.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  However, the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for malaria.  As such, 
that doctrine is not applicable in the instant appeal and his 
claim must be denied.  

  
ORDER

Service connection for malaria is denied.



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


